Citation Nr: 1010956	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-30 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in March 
2008 when it was remanded for additional evidentiary 
development.  

The  issue of entitlement to service connection for a 
traumatic brain injury has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran participated in combat and was exposed to 
hazardous noise during service.

2.  The Veteran has bilateral hearing loss for VA purposes.

3.  The competent medical evidence indicates that the 
Veteran's bilateral hearing loss is not related to the in-
service noise exposure or to any other incident of the 
Veteran's military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's military service, and sensorineural hearing 
loss may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability on appeal.  
Specifically, the discussions in April 2004 and April 2008 
VCAA letters have informed the appellant of the information 
and evidence necessary to warrant entitlement to service 
connection for hearing loss.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after initial 
notification of the Veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the April 2004 and April 2008 VCAA 
letters and he was also provided with notice of the types of 
evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal in the April 
2008 letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded appropriate VA 
examinations.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file.  The opinions consider all of 
the pertinent evidence of record, to include the service 
treatment records and the Veteran's self-reported medical 
history, and provide complete rationales for the opinions 
stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
has been met.

The Board finds that the requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  No additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing decreased hearing in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions; thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations such as noting that his hearing acuity had 
decreased.  The Veteran is not competent to provide a complex 
medical opinion regarding the etiology of the claimed hearing 
loss.  See Barr.  Nor is the Veteran competent to provide lay 
evidence as to the exact extent of his hearing loss in terms 
of audiological levels in Hertz.


Analysis

In April 2004, the Veteran submitted a claim of entitlement, 
in part, to service connection for bilateral hearing loss.  

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; rather, it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still establish his 
claim by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  In this case, for the reasons discussed below, such 
competent medical nexus evidence is lacking.

The service treatment records are negative for complaints of, 
diagnosis of or treatment for hearing loss.  The service 
treatment records do document that the Veteran was exposed to 
acoustic trauma.  A September 1967 clinical record revealed 
he injured his left ankle a few days prior when his truck ran 
over a land mine.  This record did not indicate that the 
Veteran complained of problems with his hearing.  Clinical 
evaluation of the Veteran's ears was determined to be normal 
at the time of the May 1969 separation examination.  
Whispered voice testing revealed that the Veteran could hear 
15/15 for both ears.  

There is no competent evidence of record documenting the 
presence of hearing loss for VA purposes within one year of 
the Veteran's discharge which would allow for a grant of 
service connection for sensorineural hearing loss on a 
presumptive basis.  There are no medical records associated 
with the claims file which are dated within one year of the 
Veteran's discharge.  While the Veteran is competent to 
report on the presence of a decrease in hearing acuity after 
discharge, he is not competent to provide an accurate 
determination of the extent of the hearing loss in Hertz 
without specialized training, which he does not have.  
Service connection is not warranted for hearing loss on a 
presumptive basis.  

The first evidence of the presence of hearing loss for VA 
purposes is dated many years after the Veteran's discharge 
from active duty.  

At the time of the September 2004 VA audiological 
examination, the Veteran reported he had bilateral hearing 
loss which was most noticeable by his wife.  He mentioned 
that he occasionally had difficulty hearing in conversation 
and also with television.  He had intermittent tinnitus in 
both ears which he first noticed after running over an 
antitank mine with a truck.  He reported he was also exposed 
to gun fire and did not have hearing protection.  After 
military service, he drove a truck for approximately 30 
years.  The Veteran attributed his hearing loss to his 
military service.  Testing demonstrated that pure tone 
thresholds, in decibels, were:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
45
45
LEFT
15
20
25
20
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.

At the time of the January 2010 VA audiological examination, 
the Veteran reported difficulties hearing in both ears.  He 
reported the most difficulty when watching television.  He 
mentioned that, if he was paying attention, he was able to 
hear better.  He reported constant tinnitus in both ears 
which he first noticed after being blown up in the military.  
He reported he was blown out of a truck by a 250 pound bomb.  
He denied any other military noise exposure.  Following 
separation from service, he worked four to five years as 
construction truck driver and 20 years as an over-the-road 
truck driver.  He denied a history of civilian recreational 
noise exposure.  Testing demonstrated that pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
60
60
LEFT
30
30
35
35
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.

While the above evidence documents the current existence of 
hearing loss for VA purposes, there is no competent evidence 
of record which links the currently existing hearing loss to 
the Veteran's military service.  

The only evidence of record which links the currently 
existing hearing loss to the Veteran's active duty service is 
the Veteran's and his representative's opinions.  As set out 
above, the Veteran is not competent to provide an opinion as 
to the etiology of his hearing loss.  For the same reasons, 
the Veteran's representative is not competent to provide such 
evidence.  

There is competent evidence of record which indicates that 
the currently existing hearing loss is not etiologically 
linked to the Veteran's active duty service.  The examiner 
who conducted the September 2004 VA examination wrote in a 
December 2004 addendum that, due to the fact that the Veteran 
hardly notices hearing loss and that there are no documented 
complaints of hearing loss in the records, it is not as least 
likely as not that the Veteran's hearing loss was related to 
military noise exposure.  She found the hearing loss was due 
to gradual aging factors and civilian noise exposure.  

In January 2010, the same examiner wrote that the Veteran's 
service treatment records showed a normal whisper test upon 
separation from the military.  She also noted the report of 
the Veteran being involved with a land mine explosion while 
on active duty.  The audiologist further noted, however, that 
there were no complaints of hearing loss associated with the 
explosion, only ankle problems.  The Veteran also denied any 
other military noise exposure.  Based on this, the examiner 
opined that the Veteran's hearing loss was not as least as 
likely as not related to his military service.  

The Board finds that the reports of the VA examinations 
constitute competent medical evidence and should be afforded 
probative value.  They are based on a review of all the 
evidence of record and physical examination of the Veteran.  
The examiner also elicited a history of noise exposure.  The 
opinions are supported by rationales.  The examiner noted the 
Veteran's exposure to the mine explosion but also noted a 
lack of evidence of problems with the Veteran's hearing 
during active duty which included the time of the explosion.  

The Board finds that there is minimal evidence of continuity 
of symptomatology of hearing loss from the time of discharge 
to the present.  The Board notes that no where in the claims 
file does the Veteran actually claim that he had hearing loss 
during active duty nor does he provide anything other than a 
vague date of onset of the disorder which was active duty.  
The closest the Veteran comes to reporting an inception date 
for his hearing loss is on his original application for 
compensation in April 2004 when he indicated that his hearing 
loss began "In-Service."  Significantly, each time the 
Veteran was before the VA audiologist he failed to report 
that his hearing loss began during military service.  He did 
report both times that his tinnitus began after the mine 
explosion but there is no indication that he reported he also 
had hearing loss at that time.  In January 2010, the 
Veteran's representative refers to the fact that the 
Veteran's "statement that his disability began in service 
should be considered in lieu of medical evidence because it 
is consistent with the circumstances, conditions and 
hardships of his service."  Significantly the Veteran's 
representative did not identify the document in which the 
Veteran makes the statement that his disability began during 
service.  As set out above, other than the Veteran's original 
application for compensation, there has been no indication in 
any way from the Veteran that his hearing loss began during 
active duty.  

Furthermore, the Board finds that the evidence of continuity 
of symptomatology is not coupled with a medical opinion which 
links hearing loss to active duty.  The nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Even when 
continuity of symptomatology evidence is viewed most 
favorably for the Veteran, the Board finds that there is no 
medical nexus evidence linking the present hearing loss 
disability and symptomatology reported by the Veteran to his 
active duty service.

The medical evidence of record indicates that the Veteran did 
not have a hearing loss disability (as defined by VA) during 
service, or within a year of discharge from service, and 
since an uncontradicted medical opinion indicates that his 
current hearing loss disability is not related to service, 
the preponderance of the evidence is against service 
connection for bilateral hearing loss.  It follows that there 
is not a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


